           Case 1:20-cv-04759-CM Document 2 Filed 07/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAHEEM J. BRICKHOUSE,

                            Plaintiff,
                                                                   20-CV-4759 (CM)
                    -against-
                                                     ORDER DIRECTING PAYMENT OF FEES
CARL E. DuBOIS, Sheriff of Orange County              OR IFP APPLICATION AND PRISONER
Jail; COMM. ANTHONY J. ANNUCCI; NEW                            AUTHORIZATION
YORK STATE DEPT. OF CORRECTIONS,

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently detained in the Orange County Jail, brings this action pro se. To

proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a $350.00

filing fee plus a $50.00 administrative fee – or, to request authorization to proceed in forma

pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915.

       If the Court grants a prisoner’s IFP application, the Prison Litigation Reform Act requires

the Court to collect the $350.00 filing fee in installments deducted from the prisoner’s account.

See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of

fees must therefore authorize the Court to withdraw these payments from his account by filing a

“prisoner authorization,” which directs the facility where the prisoner is incarcerated to deduct

the $350.00 filing fee 1 from the prisoner’s prison trust fund account in installments and to send

to the Court certified copies of the prisoner’s account statements for the past six months. See 28

U.S.C. § 1915(a)(2), (b).


       1
         The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
           Case 1:20-cv-04759-CM Document 2 Filed 07/01/20 Page 2 of 2



       Plaintiff submitted the complaint without the filing fees or a completed IFP application

and prisoner authorization. 2 Within thirty days of the date of this order, Plaintiff must either pay

the $400.00 in fees or submit the attached IFP application and prisoner authorization. If Plaintiff

submits the IFP application and prisoner authorization, they should be labeled with docket

number 20-CV-4759 (CM). 3

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the Court will dismiss the action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    July 1, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge



       2
          Plaintiff attaches to the complaint documents that he previously filed in the state court,
which include a “Request to Proceed as a Poor Person” pursuant to New York Civil Practice Law
and Rules § 1101 and a state-court prisoner authorization. The dates on those documents indicate
that they were part of Plaintiff’s previous submission to the state court. And in any event, a state-
court IFP application and prisoner authorization are insufficient for the purposes of this Court.
       3
          Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed as
frivolous or malicious, or for failing to state a claim on which relief may be granted, the
dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes” cannot
file federal civil actions IFP as a prisoner, unless he is under imminent danger of serious physical
injury, and must pay the filing fees at the time of filing any new federal civil action.

                                                  2
